Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
8, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00578-CV
____________
 
IN RE STEVE NELSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 16,  2004, relator filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  He complains that the trial court failed to
rule on his no-evidence motion for summary judgment, which was submitted to the
trial court two days earlier on June 14, 2004.




Mandamus is intended to be an extraordinary remedy, available
only in limited circumstances.  Walker
v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). 
Such a limitation is necessary to preserve orderly trial proceedings and
to prevent the constant interruption of the trial process by appellate
courts.  Canadian Helicopters Ltd. v.
Wittig, 876 S.W.2d 304, 305 (Tex. 1994). 
Consistent with this narrow approach to mandamus, the burden of showing
an abuse of discretion as well as the inadequacy of a remedy by appeal is
placed on the relator.  Id.  This burden is a heavy one.  Id. 
As a general rule, mandamus is available only when it is conclusively shown that a judge has a clear legal duty to act and has
refused to do so.  In re Am. Media
Consol., 121 S.W.3d 70, 74 (Tex. App.CSan Antonio 2003, orig. proceeding).
Relator has not met his burden in showing an abuse of
discretion.  We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied and Memorandum
Opinion filed July 8, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.